DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 7/29/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/21 has been entered.
Claims 1-2 have been amended.
Claims 13-14 have been added.
Claims 1-2 and 13-14 are pending and are under examination.

The previous prior art rejections are withdrawn in view of Applicant’s claim amendments.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) an in vitro immune synapse comprising T cells and APCs. This judicial exception is not integrated into a practical application because said immune cells are products of nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
 The decision of the Supreme Court in Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980), held that microorganisms produced by genetic engineering are not excluded from patent protection by 35 U.S.C. 101. It is clear from the Supreme 
The Supreme Court made the following points in the Chakrabarty opinion: 
1. “Guided by these canons of construction, this Court has read the term ‘manufacture’ in § 101 in accordance with its dictionary definition to mean ‘the production of articles for use from raw materials prepared by giving to these materials new forms, qualities, properties, or combinations whether by hand labor or by machinery.’”
2. “In choosing such expansive terms as ‘manufacture’ and ‘composition of matter,’ modified by the comprehensive ‘any,’ Congress plainly contemplated that the patent laws would be given wide scope.”
3. “The Act embodied Jefferson’s philosophy that ‘ingenuity should receive a liberal encouragement.’ 5 Writings of Thomas Jefferson, at 75-76. See Graham v. John Deere Co., 383 U.S. 1, 7-10 (1966). Subsequent patent statutes in 1836, 1870, and 1874 employed this same broad language. In 1952, when the patent laws were recodified, Congress replaced the word ‘art’ with ‘process,’ but otherwise left Jefferson’s language intact. The Committee Reports accompanying the 1952 act inform us that Congress intended statutory subject matter to ‘include anything under the sun that is made by man.’ S. Rep. No. 1979, 82d Cong., 2d Sess., 5 (1952).” 
4. “This is not to suggest that § 101 has no limits or that it embraces every discovery. The laws of nature, physical phenomena, and abstract ideas have been held not patentable.” 
5. “Thus, a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter. Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” 
6. “His claim is not to a hitherto unknown natural phenomenon, but to a nonnaturally occurring manufacture or composition of matter __ a product of human ingenuity ‘having a distinctive name, character [and] use.’” 

8. After reference to Funk Seed Co. & Kalo Co., 333 U.S. 127, 76 USPQ 280 (1948), “Here, by contrast, the patentee has produced a new bacterium with markedly different characteristics from any found in nature and one having the potential for significant utility. His discovery is not nature’s handiwork, but his own; accordingly it is patentable subject matter under § 101.” 
A review of the Court statements above as well as the whole Chakrabarty opinion reveals:
(A) That the Court did not limit its decision to genetically engineered living organisms; 
(B) The Court enunciated a very broad interpretation of “manufacture” and “composition of matter” in 35 U.S.C. 101 (Note esp. quotes 1, 2, and 3 above); 
(C) The Court set forth several tests for weighing whether patentable subject matter under 35 U.S.C. 101 is present, stating (in quote 7 above) that: 
The relevant distinction was not between living and inanimate things but between products of nature, whether living or not, and human-made inventions.
The tests set forth by the Court are (note especially the italicized portions):
(A) “The laws of nature, physical phenomena and abstract ideas” are not patentable subject matter. 
(B) A “nonnaturally occurring manufacture or composition of matter — a product of human ingenuity —having a distinctive name, character, [and] use” is patentable subject matter. 
(C) “[A] new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter. Likewise, Einstein could not patent his celebrated E=mc2; nor could Newton have patented the law of gravity. Such discoveries are ‘manifestations of... nature, free to all men and reserved exclusively to none.’” 
new forms, qualities, properties, or combinations whether by hand labor or by machinery” [emphasis added] is a “manufacture” under 35 U.S.C. 101.
See also  Associtation for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 133 S.Ct. 2107, 2116, 106 USPQ2d 1972 (2013), which reaffirms the criterion for eligibility of natural products (i.e. whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products).  Myriad also clarifies that not every change to a product will result in a marked difference, and the mere recitation of particular words (e.g. "isolated) in the claims does not automatically confer eligibility.  
In the instant case, the claims are directed to an in vitro immune synapse system comprising antigen presenting cells, regulatory cells, killer cells, helper T cells, and/or control cells from the same individual.  The fact that the cells are isolated (in vitro) does not rise to the level of a marked difference, because there is no change to structure or function of the cells. Said cells are naturally found in the body (see the prior art cited below and Gehrke, Nazki, Schater, Gonzalez, and Delventhal, of record).  Thus, the claimed “synapse system” does not comprise any marked difference in structure or function from naturally occurring cells that exist in vivo in the body of humans or animals. 
	Applicant’s arguments filed 7/29/21 have been fully considered, but they are not persuasive.
	Applicant argues that alveolar macrophages are not in the peripheral blood and the cells are not found together in nature.
	The cell types recited in the instant claims are naturally occurring, such as in the BAL, and do form an immunological synapse in vivo (this is the process by which T cell become activated).  Furthermore, a T cell in the BAL or in the blood is structurally and functionally identical, and process steps, such as where the cells are isolated from, are only evaluated to the extent that they result in a marked difference in the resulting product. The recitation that the cells are “isolated” does not rise to the level of marked difference since there is no change to the structure or function of the cells themselves.

As noted above, merely isolating the claimed cells from their natural source, does not change any structure or function of the cells.  Furthermore, the recitation of a generic “well” as a container to store and use the cells fails to limit the claim because it is at best the equivalent of merely adding the words “apply it” to the judicial exception.  See Example 44 of Appendix 1 to the October 2019 Update on Subject Matter Eligibility.

The following are new grounds of rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1-2 and 13-14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in the recitation of an immune system synapse “consisting of” a first population of cells in one well, and a second population of cells in a different well. The term consisting of is a closed term that excludes unrecited elements.  In the instant case, the claims recite that the system “consists of” of a cell population in “one well” and a second cell population in a “different well”.  The only “wells” disclosed by the instant specification are wells of a plate, however, given the closed language in the preamble, it is not clear if the claims would even encompass a plate, or whether they are limited to some other type of “well” on its own.  Likewise, cell populations in a well are, at a minimum, formulated in some kind of liquid excipient, which also appears to be excluded in the present claims.  For the purposes of applying prior art, the claims are 
It is suggested to amend the claim to recite an immune synapse system “comprising” the recite elements, while keeping with closed language consisting of to define the cell populations in each well, in order to distinguish the claims from the prior art cited in the previous office action (Gehrke and Delventhal).  
Claim 1 is also indefinite in the recitation of a cell that has “at least a CD4+/CD25+ cell marker”, for example.  It is unclear whether the forward slash is intended to indicate.  Thus, it is unclear if the claims are intended to encompass a cell having at least one marker recited, i.e. having CD4+ or CD25+, or whether the claims require cells having both a CD4+ and CD25+ cell marker.  For the purposes of examination, the claims are being interpreted to require cells having both of the specified markers, i.e. a cell that is at least CD4+CD25+. 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:

A review of the specification fails to reveal support for the new limitations.
The specification discloses mononuclear control cells, but does not disclose said cell with “immune responsiveness to the alveolar macrophage” as now claimed. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al., 2013, in view of Yeadon, 2013, Zhao et al., 2009, and Olazabal et al., 2008.
Coleman et al. teach a cell co-culture having a cell population consisting of murine alveolar macrophages and murine CD4+CD25- (i.e. T helper cells, see page 774 and Fig. 1 in particular).  Coleman et al. teach that the alveolar macrophages are primary cells obtained from BAL, and that the CD4+CD25- T cells are primary cells obtained from the spleen. Coleman et al. teach that the cells are obtained from BALB/c mice purchased from a laboratory (see page 774, in particular).  Coleman teach that the macrophages are present at 9:1 ratio with the T cells (see 775, in particular).  Coleman teach using the cell culture to evaluate responses to agents, such as anti-CD3 by evaluating FoxP3 expression, cytokine production, or proliferation in the T cells.  Regarding the limitation that the T cells are PBMC or are obtained from the same individual, splenic T cells are ultimately derived from recirculation from blood, and they are also mononuclear cells. Furthermore, the present claims are directed to a product, and the patentability of a product does not depend on its method of production in the absence of structural difference resulting from the process steps. T cells isolated from peripheral blood or spleen, or from the same individual mouse, or a genetically identical, KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
Coleman do not explicitly teach that the cell populations are in a well, that the cells are from an SPF mouse, or a control CD4-CD25- T cell.
As taught by Yeadon, it is well recognized in the art that laboratory obtained, inbred mice are bred under SPF conditions.  Thus, it would be obvious to the ordinary artisan that the BALB/C mice of Coleman, obtained from a laboratory, are SPF mice. 
Olazabal et al. teach that naïve CD8 T cells can also be evaluated for proliferative potential  in response to co-culture with macrophages, and that macrophages can contribute to either CD8 T cell activation or anergy (see page 701, in particular).  See also Zhao et al. which teach evaluating CD4 and CD8 T cell proliferative responses to alveolar macrophages, and that CD8 T cells can be important for effective anti-viral immunity (see Fig. 4 and page 1, in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include a separate co-culture comprising said alveolar macrophages and CD8 naïve (i.e. CD4-/CD25- cells), as taught by Olazabal et al., in order to evaluate and compare the proliferation of both CD4 and CD8 T cell populations to alveolar macrophages, and to determine whether the same mechanisms of inhibition of proliferation are operative on both types. The ordinary artisan at the time the invention was made would have been motivated to do so to provide more insight into their activation by lung APCs, since CD8 T cells can be important for effective anti-viral immunity, as taught by Zhao et al. Said naïve CD8 T cells are a CD4-/CD25- cell population that are also mononuclear cells with “immune responsiveness” to the . 

Claims 1 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al., 2013, in view of Yeadon, 2013, and Ebert et al., 2008.
Coleman et al. teach a cell co-culture having a cell population consisting of murine alveolar macrophages and murine CD4+CD25- (i.e. T helper cells, see page 774 and Fig. 1 in particular).  Coleman et al. teach that the alveolar macrophages are primary cells obtained from BAL, and that the CD4+CD25- T cells are primary cells obtained from the spleen. Coleman et al. teach that the cells are obtained from BALB/c mice purchased from a laboratory (see page 774, in particular).  Coleman teach that the macrophages are present at 9:1 ratio with the T cells (see 775, in particular).  Coleman teach using the cell culture to evaluate responses to agents, such as anti-CD3 by evaluating FoxP3 expression, cytokine production, or proliferation in the T cells.  Regarding the limitation that the T cells are PBMC or are obtained from the same individual, splenic T cells are ultimately derived from recirculation from blood, and they are also mononuclear cells. Furthermore, the present claims are directed to a product, and the patentability of a product does not depend on its method of production in the absence of structural difference resulting from the process steps. T cells isolated from peripheral blood or spleen, or from the same individual mouse, or a genetically identical, inbred BalbC mouse, would be structurally and functionally identical. Alternatively, blood is a well-known source of T cells (see also page 774, for example, wherein human T cells are isolated from peripheral blood mononuclear cells).  Therefore, selecting between PBMC and splenocytes as the source of T cells, and using T cells and APCs from the same mouse would also involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
Coleman do not explicitly teach that the cell populations are in a well, that the cells are from an SPF mouse, or a control CD4-CD25- T cell.
As taught by Yeadon, it is well recognized in the art that laboratory obtained, inbred mice are bred under SPF conditions.  Thus, it would be obvious to the ordinary artisan that the BALB/C mice of Coleman, obtained from a laboratory, are SPF mice. 
Ebert et al. teach that when evaluating FoxP3 expression, a range of negative control cells can be used to establish a background, such as freshly isolated mononuclear NK cells or monocytes (see page 3003, Fig. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include a “control” comprising other FoxP3- mononuclear subpopulations, such as NK cells or monocytes, as taught by Ebert et al.   The ordinary artisan at the time the invention was made would have been motivated to do so, since Ebert teach that doing so is useful for establishing a background. Thus, it would obvious to include a negative control well comprising said alveolar macrophages and a control cell to establish background FoxP3 staining levels.  For example, as a matter of convenience, once could utilize the CD4- fraction of remaining splenocytes from the same mouse to provide said control NK cells or monocytes.  Monocytes, for example, are CD25-.  It would also be obvious to specifically exclude CD25+ cells from the control sample, since as taught by Ebert, CD25+ is a marker of FoxP3+ Treg cells. Furthermore, it would be obvious to provide the cell co-cultures in separate wells of a tissue culture plate, as is routine in the art when performing cell culture assays (see materials and methods of Ebert). Regarding the limitations of immunization related changes in claim 1 and 13-14, these refer to an intended use and do not distinguish the instant claims from the cell co-cultures made obvious above, which are structurally identical to the system of the instant claims. 

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Coleman et al., 2013, Yeadon, 2013, Zhao et al., 2009, and Olazabal et al., 2008, OR over Coleman et al., 2013, Yeadon, 2013, and Ebert, 2008, as applied to claims 1 and 13-14 above, and further in view of Gehrke et al. 1990 (of record). 
The combined teachings of Coleman, Yeadon, Zhao, Olazabel or Ebert are discussed above.  
They do not teach an SPF pig.
Gehrke teach germ free (i.e. SPF) pigs, isolation of T cells and alveolar macrophages therefrom, and that the pig is a suitable model for further research of pulmonary cellular defense mechanisms.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Gehrke to use SPF or germfree pigs as the cell source.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, since Gehrke et al. teach that the pig is a suitable model for further research of pulmonary cellular defense mechanisms.  

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644